UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Michael Castino ETF Series Solutions 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (630) 637-2724 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Annual Report March 31, 2014 AlphaClone Alternative Alpha ETF Ticker: ALFA AlphaClone Alternative Alpha ETF TABLE OF CONTENTS Page Letter to Shareholders 1 Portfolio Allocation 3 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 20 Frequency Distribution of Premiums and Discounts 21 Expense Example 22 Trustees and Officers 23 Federal Tax Information 25 Information About the Portfolio Holdings 25 Information About Proxy Voting 25 Privacy Policy 26 AlphaClone Alternative Alpha ETF Dear ALFA Shareholders, I would like to start by thanking you for your investment in the AlphaClone Alternative Alpha ETF (ALFA).This is the Annual Report to Shareholders that covers the period April 1, 2013 through March 31, 2014. This year proved to be a strong showing for ALFA.We believe this validated the index’s strategy of favoring investments by hedge fund and institutional investors based on the efficacy of replicating their publicly disclosed positions and selecting equities from those managers with the highest rankings.For the fiscal year ended March 31, 2014, the ALFA market price return was 24.88% and its NAV return was 24.79%. During the same time period, the S&P 500 Index, a broad market index had a total return of 21.86%. Some of the top holdings and best performing stocks during the year signify that certain event-driven and activist investors are well represented in the AlphaClone Alternative Alpha Index.For instance, the security which contributed the most positive performance to the overall Fund was Valeant Pharmaceuticals Int’l. (VRX).This single security contributed 2.22% to the overall return of the Fund.Its average weight in the portfolio for the period was 3.25% and it had a total return of more than 34%.The security that contributed the second most positively to the overall return was American International Group (AIG) with a positive contribution of 1.83%.For the period it was the largest position in the Fund at an average weight of 4.76% and a total return of 31.67%. The stocks that contributed the most negative performance to the Fund were Discovery Laboratories Inc. (DSCO) and International Game Technology (IGT).Discovery Laboratories detracted 0.26% from the overall return with its decline of 21.25% and average weighting of during the period of 0.08%.International Game Technology pulled the fund down by 0.24% with its average weight of 0.49% and total decline of 19.39%. While the markets have performed very well over the last 12 months, should something drastic happen, the AlphaClone Hedge Fund Long/Short Index’s dynamic hedge could be triggered.Historically, the hedge has been triggered when the S&P 500 ETF (SPY), closed below its 200 day moving average at any month end.While we believe this should provide a hedge against a protracted market down-cycle, the strategy could still be susceptible to sudden, dramatic shocks. We believe the virtues of the Clone Scoring System utilized by the index and the Dynamic Hedging processes are evident in the Fund’s performance for the 12 months ended March 31, 2014. Thank you again for the confidence you have placed in us and for the opportunity to manage your assets in the Fund. Sincerely, J. Garrett Stevens Chief Executive Officer Exchange Traded Concepts 1 AlphaClone Alternative Alpha ETF Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Investments involve risk.Principal loss is possible.The AlphaClone Alternative Alpha Fund has the same risks as the underlying securities traded on the exchange throughout the day.Redemptions are limited and often commissions are charged on each trade, and ETFs may trade at a premium or discount to their net asset value.The fund can make short sales of securities, which involves the risk that losses in securities may exceed the original amount invested in a security.Investments by the fund in derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.REITs may be affected by changes in the value of their underlying properties or mortgages or by defaults by their borrowers or tenants.Furthermore, these entities depend upon specialized management skills, have limited diversification and are, therefore, subject to risks inherent in financing a limited number of projects.In addition, the performance of a REIT may be affected by changes in the tax laws or by its failure to qualify for tax-free pass-through of income.Investments in securities of MLPs involve risks that differ from an investment in common stock.Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership.There are also certain tax risks associated with an investment in units of MLPs.In addition, conflicts of interest may exist between common unit holders, subordinated unit holders and the general partner of a MLP, including a conflict arising as a result of incentive distribution payments.The performance of the fund may diverge from that of the Index.Because the fund employs a representative sampling strategy and may also invest up to 20% of its assets in securities that are not included in the Index, or may overweight or underweight certain components of the Index, it may experience tracking error to a greater extent than a fund that seeks to replicate an index.The fund is not actively managed and may be affected by a general decline in market segments related to the index.The fund invests in securities included in, or representative of securities included in, the index, regardless of their investment merits.Outside the index construction rules, the fund does not take defensive positions under any market conditions, including conditions that are adverse to the performance of the fund.AlphaClone and the fund are in no way affiliated with the hedge funds and/or institutional investors whose public filings are utilized to derive the index’s constituents.Public filings may not disclose all an investment manager’s positions. AlphaClone, LLC (the “Index Provider”) and the Fund are in no way affiliated with the hedge funds and/or institutional investors whose public filings are utilized to derive the index’s constituents.Public filings may not disclose all an investment manager’s positions. The AlphaClone Hedge Fund Long/Short Index represents equity securities that are favored by hedge funds and institutional investors in their public disclosures.The index is equal weighted with an overlap bias which gives a security held by twice the number of managers twice the weight.The index is reconstituted quarterly and can vary between being long only and market neutral.The index’s adjustment in long/short positions does not guarantee against market loss.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete Fund holdings. References to other funds should not be interpreted as an offer of these securities. Opinions expressed are those of the Fund manager and are subject to change, are not guaranteed and should not be considered investment advice. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The SPDR S&P 500 ETF (SPY) is a passively managed ETF that tracks the S&P 500 Index.You cannot invest directly in an index. Exchange Traded Concepts LLC is the Adviser to AlphaClone Alternative Alpha ETF which is distributed by Quasar Distributors LLC.Quasar is not affiliated with Exchange Traded Concepts LLC or Alpha Clone, LLC. 2 AlphaClone Alternative Alpha ETF PORTFOLIO ALLOCATION As of March 31, 2014 (Unaudited) Percentage of Sector Net Assets Manufacturing % Information Finance and Insurance Professional, Scientific, and Technical Services Mining, Quarrying, and Oil and Gas Extraction Retail Trade Construction Real Estate Investment Trusts Administrative, Support, Waste Management and Remediation Services Transportation and Warehousing Health Care and Social Assistance Accommodation and Food Services Real Estate and Rental and Leasing Cash and other assets in excess of liabilities TOTAL % 3 AlphaClone Alternative Alpha ETF Growth of $10,000 (Unaudited) Since Average Annual Returns Inception Period Ended March 31, 2014 1 Year (5/30/12) AlphaClone Alternative Alpha ETF (NAV) % % AlphaClone Alternative Alpha ETF (Market) % % AlphaClone Hedge Fund Long/Short Index % % S&P 500 Index % % This chart illustrates the performance of a hypothetical $10,000 investment made on May 30, 2012, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends. 4 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2014 Shares Value COMMON STOCKS – 97.6% Accommodation and Food Services – 1.1% Darden Restaurants, Inc. $ Administrative, Support, Waste Management and Remediation Services – 2.1% Baker Hughes, Inc. priceline.com, Inc. (a) Construction – 2.4% Chicago Bridge & Iron Company NV Finance and Insurance – 20.8% 1 Allegion PLC 52 American International Group, Inc. Apollo Global Management LLC Bank Of America Corporation CNO Financial Group, Inc. E*TRADE Financial Corporation (a) FleetCor Technologies, Inc. (a) Global Eagle Entertainment, Inc. (a) Green Dot Corporation (a) Interactive Brokers Group, Inc. Lazard Ltd Lincoln National Corporation Morgan Stanley NewStar Financial, Inc. (a) Principal Financial Group, Inc. Western Union Co. Health Care and Social Assistance – 1.1% HCA Holdings, Inc. (a) Information – 22.6% Autodesk, Inc. (a) Comcast Corporation Cumulus Media, Inc. (a) Equinix, Inc. (a) GTT Communications, Inc. (a) The accompanying notes are an integral part of these financial statements. 5 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2014 (Continued) Shares Value COMMON STOCKS (Continued) Information (Continued) Houghton Mifflin Harcourt Company (a) $ Liberty Media Corporation (a) Lions Gate Entertainment Corporation Medidata Solutions, Inc. (a) Microsoft Corporation NetEase, Inc. – ADR Netflix, Inc. (a) Pandora Media, Inc. (a) Qihoo 360 Technology Co., Ltd. – ADR (a) SouFun Holdings Ltd – ADR Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. Vodafone Group PLC – ADR Manufacturing – 33.7% Achillion Pharmaceuticals, Inc. (a) Aerie Pharmaceuticals, Inc. (a) Allergan, Inc. Apple, Inc. Bristol Myers Squibb Company Coca Cola Enterprises, Inc. CVR Energy, Inc. Cyberonics, Inc. (a) Darling International, Inc. (a) Discovery Laboratories, Inc. (a) Dow Chemical Company General Motors Company Gilead Sciences, Inc. (a) Hewlett-Packard Company Himax Technologies, Inc. – ADR Kapstone Paper & Packaging Corporation (a) Keurig Green Mountain, Inc. Lear Corporation Masonite International Corporation (a) Micron Technology, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2014 (Continued) Shares Value COMMON STOCKS (Continued) Manufacturing (Continued) Owens Corning $ Patrick Industries, Inc. (a) Pharmacyclics, Inc. (a) Revlon, Inc. (a) RR Donnelley & Sons Company Spectrum Brands Holdings, Inc. Theravance, Inc. (a) Thermo Fisher Scientific, Inc. Thor Industries, Inc. Valeant Pharmaceuticals International, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction – 3.4% Core Laboratories NV Gulfport Energy Corporation (a) SandRidge Energy, Inc. (a) Professional, Scientific, and Technical Services – 4.9% Baidu, Inc. – ADR (a) Biogen Idec, Inc. (a) DigitalGlobe, Inc. (a) Intralinks Holdings, Inc. (a) Mastercard, Inc. Real Estate and Rental and Leasing – 1.1% AerCap Holdings NV (a) Retail Trade – 3.2% Amazon.com, Inc. (a) Sally Beauty Holdings, Inc. (a) Sprouts Farmers Market, Inc. (a) Transportation and Warehousing – 1.2% Delta Air Lines, Inc. TOTAL COMMON STOCKS (Cost $85,872,715) The accompanying notes are an integral part of these financial statements. 7 AlphaClone Alternative Alpha ETF SCHEDULE OF INVESTMENTS March 31, 2014 (Continued) Shares Value REAL ESTATE INVESTMENT TRUSTS – 2.2% Brixmor Property Group, Inc. $ Starwood Property Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,917,313) SHORT-TERM INVESTMENTS – 0.2% Invesco Short-Term Investment Trust-Liquid Assets Portfolio, 0.06%* TOTAL SHORT-TERM INVESTMENTS (Cost $172,423) Total Investments (Cost $87,962,451) – 100.0% Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ * Annualized seven-day yield as of March 31, 2014. (a) Non-income producing security. ADR American Depository Receipt NV Dutch Public Limited Liability Company PLC Public Limited Company The accompanying notes are an integral part of these financial statements. 8 AlphaClone Alternative Alpha ETF STATEMENT OF ASSETS & LIABILITIES At March 31, 2014 ASSETS Investments in securities, at value (Cost $87,962,451) $ Cash Interest and dividends receivable Total assets LIABILITIES Management fees payable Total liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed (accumulated) net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in securities ) Net assets $ Shares outstanding^ Net asset value, offering and redemption price per share $ ^ No par value, unlimited number of shares authorized. The accompanying notes are an integral part of these financial statements. 9 AlphaClone Alternative Alpha ETF STATEMENT OF OPERATIONS Year Ended March 31, 2014 INCOME Dividends (net of withholding tax $2,331) $ Interest 44 Total investment income EXPENSES Management fees Total expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) on investments Net increase (decrease) in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 AlphaClone Alternative Alpha ETF STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended March 31, 2014 March 31, 2013* OPERATIONS Net investment income $ $ Net realized gain (loss) on investments Change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets resulting from net share transactions (a) Net increase (decrease) in net assets NET ASSETS Beginning of year/period End of year/period $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Period Ended March 31, 2014 March 31, 2013* Shares Amount Shares Amount Subscriptions $ $ Redemptions ) $ $ * Fund commenced operations on May 30, 2012. The information presented is for the period from May 30, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 11 AlphaClone Alternative Alpha ETF FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Year Ended Period Ended March 31, 2014 March 31, 2013(1) Net asset value, beginning of year/period $ $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income — ) Distributions from net realized gain ) — Total distributions ) ) Net asset value, end of year/period $ $ Total return % %(3) SUPPLEMENTAL DATA: Net assets at end of year/period (000’s) $ $ RATIOS TO AVERAGE NET ASSETS: Expenses to average net assets % %(4) Net investment income (loss) to average net assets % %(4) Portfolio turnover rate(6) 66 % %(3) Commencement of operations on May 30, 2012. Calculated based on average shares outstanding during the period. Not annualized. Annualized. Less than $0.005 per share. Excludes the impact of in-kind transactions. The accompanying notes are an integral part of these financial statements. 12 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2014 NOTE 1 – ORGANIZATION AlphaClone Alternative Alpha ETF (the “Fund”) is a series of ETF Series Solutions (“ESS”) (the “Trust”), an open-end management investment company consisting of multiple investment series, organized as a Delaware statutory trust on February 9, 2012.The Trust is registered with the SEC under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company and the offering of the Fund’sshares (“shares”) is registered under the Securities Act of 1933, as amended (the “Securities Act”).The investment objective of the Fund is to seek investment results that, before fees and expenses, track the AlphaClone Hedge Fund Long/Short Index (the “Index”).The Fund commenced operations on May 30, 2012. Shares of the Fund are listed and traded on the NYSE Arca, Inc.Market pricesfor the Shares may be different from their net asset value (“NAV”).The Fund issuesand redeems shares on a continuous basis at NAV only in blocks of 50,000 shares, called “Creation Units.” Creation Units are issued and redeemed principally in-kind for securities included in a specified universe.Once created, Shares generally trade in the secondary market at market prices that change throughout the day in amounts less than a Creation Unit.Except when aggregated in Creation Units, shares are not redeemable securities of the Fund.Shares of the Fund may only be purchased or redeemed by certain financial institutions (“Authorized Participants”).An Authorized Participant is either (i) a broker-dealer or other participant in the clearing process through the Continuous Net Settlement System of the National Securities Clearing Corporation or (ii) a DTC participant and, in each case, must have executed a Participant Agreement with the Distributor.Most retail investors do not qualify as Authorized Participants nor have the resources to buy and sell whole Creation Units.Therefore, they are unable to purchase or redeem the shares directly from the Fund.Rather, most retail investors may purchase shares in the secondary market with the assistance of a broker and are subject to customary brokerage commissions or fees. The Fund currently offers one class of shares, which has no front end sales load, no deferred sales charge, and no redemption fee.A purchase (i.e., creation) transaction fee is imposed for the transfer and other transaction costs associated with the purchase of Creation Units.The standard fixed creation transaction fee for the Fund is $200.In addition, a variable fee may be charged on all cash transactions or substitutes for Creation Units of up to a maximum of 2% as a percentage of the value of the Creation Units subject to the transaction.The Fund may issue an unlimited number of shares of beneficial interest, with no par value.All shares of the Fund have equal rights and privileges. 13 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2014 (Continued) NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”) are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued atthe last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Securities for which quotations are not readily available are valued at their respective fair values in accordance with pricing procedures adopted by the Fund’s Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of March 31, 2014, the Fund did not hold any fair valued securities.As described above, the Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would 14 AlphaClone Alternative Alpha ETF NOTES TO FINANCIAL STATEMENTS March 31, 2014 (Continued) use in valuing the asset or liability, and would be based on the best information available.The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety.The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2014: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
